The Supreme Court affirmed the decision of Court below on February 19, 1887, in the following opinion:
Per Curiam.
There is no evidence of a valid sale to the corporation by the defendant below, nor that the check of $3,000 was obtained by him with the authority of the corporation. As regards the corporation, the whole transaction was without authority and invalid. He, therefore, had the sum obtained by means of the check without right, and was bound ex aequo et bono to return it.
Judgment affirmed.